Exhibit 10.56.1

FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SAVINGS PLAN II

             Effective as of December 15, 2004, PNM Resources, Inc. (the
"Company") adopted the PNM Resources, Inc. Executive Savings Plan II (the
"Plan").  By this instrument, the Company now desires to amend the Plan in order
to provide for service crediting with predecessor employers.

1.         This First Amendment shall be effective as of June 6, 2005.

2.         This First Amendment amends only the provisions of the Plan as set
forth herein, and those provisions not expressly amended hereby shall be
considered in full force and effect.  Notwithstanding the foregoing, this First
Amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions and intent of this First
Amendment.

3.         Section 1.1(ss) (Year of Service) of the Plan is hereby amended by
adding a new paragraph to the end thereof:

The Company and SW Acquisition, L.P. entered into a Stock Purchase Agreement in
which the Company agreed to purchase all of the outstanding shares of stock of
TNP Enterprises, Inc. (the "Transaction").  Upon the close of the Transaction,
for purposes of calculating the Years of Service of a "Transferred Employee,"
each Transferred Employee shall receive credit for all service with TNP
Enterprises, Inc., Texas-New Mexico Power Company, First Choice Power, Inc. or
any other TNP Enterprises, Inc. subsidiary as if such service were performed for
the Company.  Service will be credited on a reasonably uniform basis for all
Transferred Employees. 

For this purpose, a "Transferred Employee" is any employee who was employed by
TNP Enterprises, Inc. or

--------------------------------------------------------------------------------


its subsidiaries on the closing date of the Transaction and who immediately
after the closing date of the Transaction is employed by the Company, TNPE
Enterprises or the Affiliates of either.

IN WITNESS WHEREOF, PNM Resources has caused this First Amendment to be executed
as of this __3__ day of June 2005.

PNM RESOURCES, INC.

By:       /s/  Alice A. Cobb                                           

Its:        Sr. Vice President and                                    

            Chief Administrative Officer                           

 

2